Moore, C. J.
This action is brought to recover for injuries received by the plaintiff upon a defective sidewalk. The city offered no evidence. From a judgment obtained by the plaintiff, the case is brought here by writ of error. The sole question involved is, Do the facts show plaintiff guilty, as a matter of law, of contributory negligence ? It is claimed by the city they do, and that the case is within Irion v. City of Saginaw, 120 Mich. 295, and like cases. On the part of the plaintiff it is claimed the testimony presented a question of fact for the jury, under Styles v. Village of Decatur, 131 Mich. 443, and like cases*. The case is near the border line. It would profit no one to set out the testimony in detail. We will content ourselves with saying the testimony made a question of fact for the jury.
Judgment is affirmed.
The other Justices concurred.